Petition for writ of certiorari to the Circuit Court of Appeals for the Ninth Circuit; and
Petition for writ of certiorari to the Superior Court in and for the. County of Middlesex, Massachusetts.
The motions for leave to proceed on typewritten petitions and records are denied for the reason that the Court, upon examination of the papers herein submitted finds no grounds upon which writs of certiorari should be issued. The petitions for writs of certiorari are therefore also denied.
Reported below: No. 60, 88 F. (2d) 289; No. 360, 8 N. E. (2d) 923.